DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al (US 9706286 B1) in view of Dress et al (US 6519448 B1).

With respect to claim 1, Patel discloses a bilateral wireless earphone system of a virtual reality VR device, comprising:
fig.1A #100; col.3 ln.3-17), wherein 
the bilateral wireless earphone system further comprises a first earphone of in-ear earbud type and a second earphone of in-ear earbud type (figs.1A,5A #110; col.3 ln.24-46; As shown in figure 5A the system comprises first and second earbuds #110, and in an embodiment the earbuds may be of a wireless type); in the process of virtual reality experience, the first earphone and the second earphone are worn on the user’s head at the same time with the VR device body, a relative distance between the first earphone and the VR device body and a relative distance between the second earphone and the VR device body are fixed respectively (As can be seen in figure 1A, when earbuds #110 are in a worn position in a user’s ear, a relative distance between the earbuds and the body #100 is fixed).
Patel discloses wherein the earbuds may be wireless earbuds that comprise first and second speakers (fig.2B #286), respectively, however does not disclose expressly wherein the device body comprises a wireless audio transmitting circuit, or where the earphones comprise first and second wireless audio receiving circuits, and first and second audio processing circuits, respectively. 
Dress discloses a device body (fig.1 #100) comprising a wireless audio transmitting circuit (fig.3 #160; col.7 ln.27-40); a first earphone (fig.1 #200) that comprises a first wireless audio receiving circuit (fig.5 #220), and a second earphone (fig.1 #200) that comprises a second wireless audio receiving circuit (fig.5 #220; col.8 ln.44-48)(col.5 ln.24-26 the block diagram of fig.5 is identical for each earphone #200); 
the wireless audio transmitting circuit simultaneously establishes wireless communications with the first wireless audio receiving circuit and the second wireless col.6 ln.21-27; earphones #200 receive a transmission of audio data from base unit #100, wherein the audio data is a modulated audio source signal, as shown in the block diagram of figure 2, this is an established connection between the transmitter and the receiver of each earbud);
the first earphone (fig.1 #200) further comprises a first audio processing circuit (fig.5 #212) and a first speaker (fig.5 #215), and inside the first earphone, the first wireless audio receiving circuit, the first audio processing circuit and the first speaker are electrically connected in sequence (See fig.5; receiver #220, audio processing circuit #212 and speaker #215 are connected in sequence); 
the second earphone (fig.1 #200) further comprises a second audio processing circuit (fig.5 #212) and a second speaker (fig.5 #215), and inside the second earphone, the second wireless audio receiving circuit, the second audio processing circuit and the second speaker are electrically connected in sequence (See fig.5; receiver #220, audio processing circuit #212 and speaker #215 are connected in sequence)(col.5 ln.24-26 the block diagram of fig.5 is identical for each earphone #200); 
the first audio processing circuit is configured to convert the audio data received by the first wireless audio receiving circuit into a first analog audio signal, and the first speaker is configured to play the first analog audio signal (col.8 ln.44-67; col.9 ln.1-8; amplifier circuitry #212 converts the demodulated signal from the receiver #220 into an amplified analog audio signal for output by speaker #215); 
col.8 ln.44-67; col.9 ln.1-8; amplifier circuitry #212 converts the demodulated signal from the receiver #220 into an amplified analog audio signal for output by speaker #215); and 
the first analog audio signal is a left sound channel audio signal, and the second analog audio signal is a right sound channel audio signal (col.3 ln.9-11; col.5 ln.24-26; col.10 ln.53-55; in the event that the audio source is a stereo source, an alternate stereo channel is transmitted to the another earphone, this means that separate audio channels are transmitted to each earphone, where two channel stereo audio sources are known in the art to comprise right and left channels, therefor a left sound channel is output via a first earphone and a right sound channel is output via the second earphone).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to use the wireless audio transmission circuitry and internal earphone circuitry (i.e. wireless audio receiving circuitry and audio processing circuit) of Dress in the system of Patel.  The motivation for doing so would have been to provide sufficient audio transmission and reception hardware to provide audio signals to the wireless earbuds from the VR body of Patel.

With respect to claim 3, Patel discloses the bilateral wireless earphone system of a VR device according to claim 1, wherein the VR device body is provided with a first fig.4B #430; col.5 ln.3-21; recess #430 accommodates the earphones #110).

With respect to claim 4, Patel discloses the bilateral wireless earphone system of a VR device according to claim 1, however does not disclose expressly wherein the wireless audio transmitting module is an NFMI transmitting circuit; the first wireless audio receiving circuit and the second wireless audio receiving module are both an NFMI receiving circuit.
Official notice is taken that near field magnetic induction (NFMI) is a well-known method of wirelessly transmitting data between devices in the art.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to use an NFMI transmitting circuit to transmit the audio data from the VR device body to the earphones of Patel and Dress.  The motivation for doing so would have been to use a known method of wireless data transfer to provide audio data for output via the earphones. 

With respect to claim 5, Patel discloses the bilateral wireless earphone system of a VR device according to claim 1, however does not disclose expressly wherein the wireless audio transmitting circuit is a Bluetooth transmitting module; the first wireless audio receiving circuit and the second wireless audio receiving circuit are both a Bluetooth receiving module.


With respect to claim 6, Patel discloses the bilateral wireless earphone system of a VR device according to claim 1, however does not disclose expressly wherein the wireless audio transmitting circuit is a Zigbee transmitting module; the first wireless audio receiving circuit and the second wireless audio receiving circuit are both a Zigbee receiving module.
Official notice is taken that Zigbee is a well-known method of wirelessly transmitting data between devices in the art.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to use a Zigbee transmitting module to transmit the audio data from the VR device body to the earphones of Patel and Dress.  The motivation for doing so would have been to use a known method of wireless data transfer to provide audio data for output via the earphones. 

With respect to claim 7, Patel discloses the bilateral wireless earphone system of a VR device according to claim 1, however does not disclose expressly wherein the 
Official notice is taken that WiFi is a well-known method of wirelessly transmitting data between devices in the art.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to use a WiFi transmitting module to transmit the audio data from the VR device body to the earphones of Patel and Dress.  The motivation for doing so would have been to use a known method of wireless data transfer to provide audio data for output via the earphones. 

With respect to claim 8, Patel discloses a bilateral wireless earphone of a VR device, comprising: 
a first earphone of in-ear earbud type and a second earphone of in-ear earbud type (figs.1A,5A #110; col.3 ln.24-46; As shown in figure 5A the system comprises first and second earbuds #110, and in an embodiment the earbuds may be of a wireless type); in the process of virtual reality experience, the first earphone and the second earphone are worn on the user’s head at the same time with a VR device body (fig.1A #100), a relative distance between the first earphone and the VR device body and a relative distance between the second earphone and the VR device body are fixed respectively (As can be seen in figure 1A, when earbuds #110 are in a worn position in a user’s ear, a relative distance between the earbuds and the body #100 is symmetrical);

Dress discloses a device body (fig.1 #100) comprising a wireless audio transmitting circuit (fig.3 #160; col.7 ln.27-40); a first earphone (fig.1 #200) that comprises a first wireless audio receiving circuit (fig.5 #220), and a second earphone (fig.1 #200) that comprises a second wireless audio receiving circuit (fig.5 #220; col.8 ln.44-48)(col.5 ln.24-26 the block diagram of fig.5 is identical for each earphone #200); 
the wireless audio transmitting circuit simultaneously establishes wireless communications with the first wireless audio receiving circuit and the second wireless audio receiving circuit respectively and is configured to broadcast audio data, and the first wireless audio receiving circuit and the second wireless audio receiving circuit are both configured to receive the audio data that are broadcast by the wireless audio transmitting circuit (col.6 ln.21-27; earphones #200 receive a transmission of audio data from base unit #100, wherein the audio data is a modulated audio source signal, as shown in the block diagram of figure 2, this is an established connection between the transmitter and the receiver of each earbud);
the first earphone (fig.1 #200) further comprises a first audio processing circuit (fig.5 #212) and a first speaker (fig.5 #215), and inside the first earphone, the first wireless audio receiving circuit, the first audio processing circuit and the first speaker are electrically connected in sequence (See fig.5; receiver #220, audio processing circuit #212 and speaker #215 are connected in sequence); 
fig.1 #200) further comprises a second audio processing circuit (fig.5 #212) and a second speaker (fig.5 #215), and inside the second earphone, the second wireless audio receiving circuit, the second audio processing circuit and the second speaker are electrically connected in sequence (See fig.5; receiver #220, audio processing circuit #212 and speaker #215 are connected in sequence)(col.5 ln.24-26 the block diagram of fig.5 is identical for each earphone #200); 
the first audio processing circuit is configured to convert the audio data received by the first wireless audio receiving circuit into a first analog audio signal, and the first speaker is configured to play the first analog audio signal (col.8 ln.44-67; col.9 ln.1-8; amplifier circuitry #212 converts the demodulated signal from the receiver #220 into an amplified analog audio signal for output by speaker #215); 
the second audio processing circuit is configured to convert the audio data received by the second wireless audio receiving circuit into a second analog audio signal, and the second speaker is configured to play the second analog audio signal (col.8 ln.44-67; col.9 ln.1-8; amplifier circuitry #212 converts the demodulated signal from the receiver #220 into an amplified analog audio signal for output by speaker #215); and 
the first analog audio signal is a left sound channel audio signal, and the second analog audio signal is a right sound channel audio signal (col.3 ln.9-11; col.5 ln.24-26; col.10 ln.53-55; in the event that the audio source is a stereo source, an alternate stereo channel is transmitted to the another earphone, this means that separate audio channels are transmitted to each earphone, where two channel stereo audio sources are known in the art to comprise right and left channels, therefor a left sound channel is output via a first earphone and a right sound channel is output via the second earphone).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to use the wireless audio transmission circuitry and internal earphone circuitry (i.e. wireless audio receiving circuitry and audio processing circuit) of Dress in the system of Patel.  The motivation for doing so would have been to provide sufficient audio transmission and reception hardware to provide audio signals to the wireless earbuds from the VR body of Patel.

With respect to claim 10, Patel discloses the bilateral wireless earphone of a VR device according to claim 8, wherein the first earphone and the second earphone are accommodated in a first recess and a second recess formed on the VR device respectively (fig.4B #430; col.5 ln.3-21; recess #430 accommodates the earphones #110).

Response to Arguments
Applicant's arguments filed March 30, 2021 have been fully considered but they are not persuasive.
Regarding claims 1 and 8 the Applicant argues that the present claim language is not obvious over Dress because Dress does not need to distinguish the left and right sound channels when processing the received audio data, mainly because the earphones of Dress are identical.
Dress: col.5 ln.24-26).  Therefor each earphone of Dress receives a separate audio channel when the source is stereo.  It is well-known in the art that stereo audio sources comprise right and left audio channels, and in earphone applications these right and left channels are reproduced for right and left ears of a user.  The Examiner maintains that Dress discloses the claim limitation “the first analog audio signal is a left sound channel audio signal and the second analog audio signal is a right sound channel audio signal”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/Primary Examiner, Art Unit 2654